internal_revenue_service number info release date uilc cc psi 1-genin-122100-02 may we are responding to correspondence submitted by cpa and forwarded to our office by the internal_revenue_service in memphis tennessee the information submitted indicates that you are seeking late s_corporation relief pursuant to revproc_97_48 for an effective date of date based on the facts as presented and your account history you are eligible for relief under section dollar_figure of revproc_97_48 we have taken action on your behalf to ensure that the requested effective date is entered on your account if you fail to receive confirmation of the account update under separate cover within days from the date of this letter please contact our office at the above telephone number in addition the irs provides a special website www irs gov smallbiz which is dedicated to providing useful information to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
